Regarding Independent claims 1 and 14, applicant amended the claims to include determining a number of false positives adjudications of arrhythmia episodes, and in response to the number of false positive adjudications passing a threshold number, adjusting the detection algorithm corresponding to the episode characterization. 

Note from 12: 
Regarding Independent claims 1 and 14, applicant amended the claims to include determining a number of false positives adjudications of arrhythmia episodes, and in response to the number of false positive adjudications passing a threshold number, adjusting the detection algorithm corresponding to the episode characterization.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792